Dawson, J.
(dissenting) : Monetary compensation for the injury or death of a workman is a cold-blooded proposition, *775but it is the only practical reparation that can be given in this imperfect world (Truman v. Railroad Co., 98 Kan. 761, 766, 161 Pac. 587), and this heartless reparatory yardstick is to be used as an unsentimental matter of mathematical calculation. Whatever part of the boy’s wages was devoted to feed, clothe and shelter himself was obviously not used to support his parents. It is that portion of his wages which was devoted to his parents’ support, not to his own support as well as theirs, nor to the support of all the family as well as his parents, that is the basis for determining the amount of compensation to be assessed against the defendants. (Mc-Garvie v. Goal Co., 103 Kan. 586, 175 Pac. 375.) I therefore dissent.